PER CURIAM.
Appellant, Calvin Alexander Lazier, appeals his convictions and sentences for murder, conspiracy to traffic in cocaine, and attempted trafficking in cocaine. We affirm in part, and reverse in part.
Appellant’s murder conviction arises out of a shooting which occurred during a drug trafficking transaction. On the authority of Perkins v. State, 576 So.2d 1310 (Fla. 1991), we reverse appellant’s conviction for murder.
We find no merit in appellant’s challenge to his other convictions. Accordingly, we affirm appellant’s convictions and sentences for conspiracy and attempted trafficking.
Affirmed in part, and reversed in part.